Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Hanish, Marc, Jr., Reg. No. 42626 on 04/11/ 2022.
 
A.	Amend the following claims:

 1.( Currently Amended) A system comprising: at least one hardware processor; and a computer-readable medium storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: clustering a plurality of job scripts together based on each of the plurality of job scripts invoking a particular service, each job script including a plurality of instructions to be executed by a computer to execute a job; identifying a primary job script in the plurality of job scripts, with all other job scripts in the plurality of job scripts being secondary job scripts; compiling the primary job script; inserting a mock library into each of the secondary job scripts, the mock library including script commands that, when compiled, modify any service creation calls for the particular service in the corresponding secondary job script into mock service creation calls and modify any service deletion calls for the particular service in the corresponding secondary job into mock service deletion calls; executing the compiled primary job script; compiling the secondary job scripts after execution of the compiled primary job script has been initiated; and scheduling the secondary job scripts[[.]]; 
wherein the compiled primary job script includes a service deletion call for the particular service and the operations further comprise: halting execution of the compiled primary job script before reaching the service deletion call in the compiled primary job script;  Atty. Dkt. No. 2058.C97US124 SAP Ref. No.: 190834US01determining that all of the compiled secondary job scripts have been executed and their mock service deletion calls for the particular service have been executed; and in response to the determination, resuming execution of the compiled primary job script.  

2.( Canceled) 
3.( Original)  The system of claim [[2]] 1, wherein the determining includes maintaining a count of compiled secondary job scripts and decrementing the count each time a compiled secondary job script has its corresponding mock service deletion call for the particular service executed, wherein when the count reaches zero it is determined that all of the mock service deletion calls for the particular service in the compiled secondary job scripts have been executed.  
4. ( Original) The system of claim 1, wherein the scheduling comprises clustering the compiled secondary job scripts based on job type.  
5.( Original)   The system of claim 4, wherein the job types include read-only jobs and database write jobs.  
6. (Original)  The system of claim 4, wherein the job type is determined based on which application program interface (API) was used to call the corresponding compiled secondary job script.  
7. (Original)  The system of claim 1, wherein the particular service is an in-memory database service.  
8.( Currently Amended) A method comprising: clustering a plurality of job scripts together based on each of the plurality of job scripts invoking a particular service, each job script including a plurality of instructions to be executed by a computer to execute a job;  Atty. Dkt. No. 2058.C97US125 SAP Ref. No.: 190834US01identifying a primary job script in the plurality of job scripts, with all other job scripts in the plurality of job scripts being secondary job scripts; compiling the primary job script; inserting a mock library into each of the secondary job scripts, the mock library including script commands that, when compiled, modify any service creation calls for the particular service in the corresponding secondary job script into mock service creation calls and modify any service deletion calls for the particular service in the corresponding secondary job into mock service deletion calls; executing the compiled primary job script; compiling the secondary job scripts after execution of the compiled primary job script has been initiated; and scheduling the secondary job scripts[[. ]]; 
wherein the compiled primary job script includes a service deletion call for the particular service and the operations further comprise: halting execution of the compiled primary job script before reaching the service deletion call in the compiled primary job script;  Atty. Dkt. No. 2058.C97US124 SAP Ref. No.: 190834US01determining that all of the compiled secondary job scripts have been executed and their mock service deletion calls for the particular service have been executed; and in response to the determination, resuming execution of the compiled primary job script.  

9. ( Canceled) 
10.( Currently Amended )   The method of claim [[9]] 8 , wherein the determining includes maintaining a count of compiled secondary job scripts and decrementing the count each time a compiled secondary job script has its corresponding mock service deletion call for the particular service executed, wherein when the count reaches zero it is determined that all of the mock service deletion calls for the particular service in the compiled secondary job scripts have been executed.  
11. (Original)  The method of claim 8, wherein the scheduling comprises clustering the compiled secondary job scripts based on job type.  
12.( Original)   The method of claim 11, wherein the job types include read-only jobs and database write jobs.  
13. (Original)   The method of claim 11, wherein the job type is determined based on which application program interface (API) was used to call the corresponding compiled secondary job script.  
14.( Original)   The method of claim 8, wherein the particular service is an in-memory database service.  
15. (Currently Amended ) A non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: clustering a plurality of job scripts together based on each of the plurality of job scripts invoking a particular service, each job script including a plurality of instructions to be executed by a computer to execute a job; identifying a primary job script in the plurality of job scripts, with all other job scripts in the plurality of job scripts being secondary job scripts; compiling the primary job script; inserting a mock library into each of the secondary job scripts, the mock library including script commands that, when compiled, modify any service creation calls for the particular service in the corresponding secondary job script into mock service creation calls and modify any service deletion calls for the particular service in the corresponding secondary job into mock service deletion calls; executing the compiled primary job script; compiling the secondary job scripts after execution of the compiled primary job script has been initiated; and  Atty. Dkt. No. 2058.C97US127 SAP Ref. No.: 190834US01scheduling the secondary job scripts[[. ]]; 
wherein the compiled primary job script includes a service deletion call for the particular service and the operations further comprise: halting execution of the compiled primary job script before reaching the service deletion call in the compiled primary job script;  Atty. Dkt. No. 2058.C97US124 SAP Ref. No.: 190834US01determining that all of the compiled secondary job scripts have been executed and their mock service deletion calls for the particular service have been executed; and in response to the determination, resuming execution of the compiled primary job script.  

16. ( Canceled)  
17. (Currently Amended ) The non-transitory machine-readable medium of claim [[16]] 15, wherein the determining includes maintaining a count of compiled secondary job scripts and decrementing the count each time a compiled secondary job script has its corresponding mock service deletion call for the particular service executed, wherein when the count reaches zero it is determined that all of the mock service deletion calls for the particular service in the compiled secondary job scripts have been executed.  
18.( Original)   The non-transitory machine-readable medium of claim 15, wherein the scheduling comprises clustering the compiled secondary job scripts based on job type.  
19.( Original)   The non-transitory machine-readable medium of claim 18, wherein the job types include read-only jobs and database write jobs.  
20. ( Original)  The non-transitory machine-readable medium of claim 18, wherein the job type is determined based on which application program interface (API) was used to call the corresponding compiled secondary job script.



B. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 3-8, 10-15, 17-20,  the prior art as taught by SIGATAPU(US 20200211149 A1) in view of Reshadi(US 20170169124 A1) and further in view of FAIRWEATHE(WO 2016109277 A1) do not teach on render obvious the limitations recited in claims 1, 3-8, 10-15, 17-20, when taken in the context of the claims as a whole  identifying a primary job script in the plurality of job scripts, with all other job scripts in the plurality of job scripts being secondary job scripts; compiling the primary job script; inserting a mock library into each of the secondary job scripts, the mock library including script commands that, when compiled, modify any service creation calls for the particular service in the corresponding secondary job script into mock service creation calls and modify any service deletion calls for the particular service in the corresponding secondary job into mock service deletion calls; executing the compiled primary job script; compiling the secondary job scripts after execution of the compiled primary job script has been initiated; and scheduling the secondary job scripts ; wherein the compiled primary job script includes a service deletion call for the particular service and the operations further comprise: halting execution of the compiled primary job script before reaching the service deletion call in the compiled primary job script;  Atty. Dkt. No. 2058.C97US124 SAP Ref. No.: 190834US01determining that all of the compiled secondary job scripts have been executed and their mock service deletion calls for the particular service have been executed; and in response to the determination, resuming execution of the compiled primary job script as recited in the independent claims 1, 3-8, 10-15, 17-20. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 3-8, 10-15, 17-20. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung  can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194